NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               CAMERON ANDREW MOWATT, Petitioner.

                         No. 1 CA-CR 18-0733 PRPC
                              FILED 5-30-2019


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2017-133859-001
         The Honorable Annielaurie Van Wie, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Cameron Andrew Mowatt, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Kent E. Cattani and Judge James P. Beene joined.
                            STATE v. MOWATT
                            Decision of the Court

W E I N Z W E I G, Judge:

¶1             Cameron Mowatt petitions for review from the dismissal of
his petition for post-conviction relief. We have considered the petition for
review and, for the reasons stated, grant review and deny relief.

¶2             Mowatt pled guilty to aggravated driving while under the
influence of intoxicating liquor or drugs. He was sentenced to 4.5 years
imprisonment with 141 days of presentence credit. He filed a notice of
request for post-conviction relief that was defective in two respects; first, he
filed it over five months after the 90-day deadline, Ariz. R. Crim. P.
32.4(a)(2)(C); and second, his wife signed the notice without authorization
to practice law under Arizona Rule of the Supreme Court 31(a)(2)(A)(1), (4).
Notwithstanding the defects, however, the superior court considered and
rejected Mowatt’s arguments for post-conviction relief. It also found
Mowatt’s wife violated the Arizona Rules of the Supreme Court by signing
the petition.

¶3            Mowatt has the burden to show the superior court abused its
discretion by denying the petition for post-conviction relief. See State v.
Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011). Absent an abuse of discretion,
this court will not disturb a superior court’s ruling on a petition for post-
conviction relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012).

¶4            We find no abuse of discretion. Mowatt argues the superior
court denied him “access to the court” when it found that Ms. Mowatt
signed the notice in violation of the Arizona Rules of the Supreme Court.
But the superior court considered and rejected the merits of Mowatt’s
claims for post-conviction relief, despite the signature and timeliness issues.
He was not denied access to the court. Wolff v. McDonnell, 418 U.S. 539, 579
(1974) (access to the courts ensures “the opportunity to present to the
judiciary allegations concerning violations of fundamental constitutional
rights”).

¶5            We grant review, but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA


                                         2